DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Amendments filed on 05/19/2022 have been entered. Claims 1,4, 6-7, 9,12 and 14-17 are pending.

Reasons for Allowance
Claims 1,4, 6-7, 9,12 and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to reasonably teach individually or in combination render obvious the claims when considered as a whole to include: An ultrasonic probe having, transducer channels that perform electro-acoustic conversion of transmission pulses applied to generate a transmission beam of transmission beam ultrasonic waves, transmission/reception circuits respectively corresponding to each of the transducer channels, each transmission/reception circuit includes a compare match timer (CMT) and a register coupled to the CMT as a transmission/reception switching timing setting circuit, and a clock gating cell providing gated clock to the CMT, and a port that sets the output high when the CMT matches with a value on the register, the transmission/reception switching timing setting circuits set transmission/reception switching timings such that the transducer channels are switched from transmission to reception independently, upon switching the transducer channels from transmission to reception, transmission/reception switching noises having ultrasonic waves generated from the transducer channels, the transmission/reception switching timing setting circuits set the transmission/reception switching timings such that each transducer channels are switched such that respective focusing directions of the ultrasonic waves of the transmission/reception switching noises generated when switching the transducer channels from transmission to reception are random directions instead of focusing on a point, and the switching is delayed by a random cycle for each transducer channel by transmission/reception switching timing data written to each register of each channel. As disclosed in independent claim 1 and analogous limitations of claim 9.

Additional search was performed, the below prior art considered pertinent but lacking the teachings noted as shown below:
Oshiki et. al. U.S. 20120113759 does not teach limitation: “…and a port that sets the output high when the CMT matches with a value on the register…”.
Iwata et. al. U.S. 20100040123 does not explicitly teach: “…and a port that sets the output high when the CMT matches with a value on the register…”, further the arrangement of the components differs from the disclosed claim limitations. Iwata does not teach limitation: “…and wherein the switching is delayed by a random cycle for each transducer channel by transmission/reception switching timing data written to each register of each channel.”
The additional references fail to reasonably teach individually or in combination render obvious the disclosed amended claims when considered as a whole.
Dependent claims 4, 6-7, 12 and 14-17 are allowed at least by virtue of their dependency upon an allowable base claim.

Title Change
The title of the invention has been changed as noted in the Bib Data Sheet to be descriptive of the invention claimed and clearly indicative of the invention to which the claims are directed as per MPEP 606.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAL ALY FARAG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793